DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-23 are pending. 

Information Disclosure Statement

3.	The Information Disclosure Statement filed 07/08/2020 is acknowledged by the Examiner. 

Claim Objections

4.	Claims 1-2, 5, 8-9, 12, 15-16, 19 and 22-33 are objected to because of the following informalities:  Reciting “and/or” which should read “and” or “or”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 3, 4, 8, 10, 11, 15, 17, 18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over by Kwon et al, US 2012/0082124 (as cited in the IDS dated 07/08/2020) hereafter Kwon in view of Higuchi et al, US 2010/0056074 (as cited in the IDS dated 07/08/2020) hereafter Higuchi. 

As for claim 1, Kwon discloses:
A method for operating a wireless communication network, wherein:
a first node of the network transmits a scheduling message to a second node of the network (Kwon, figure 8, S802, [0019], [0087]-[0089], The base station performs resource allocation scheduling for channel sounding (S801) then transmits resource operation information obtained in the resource allocation scheduling (S802) and a sounding reference signal indication information to user equipment (S803) of the wireless network);
the second node receives the scheduling message (Kwon, figure 8, S802, S803, [0019], [0091], The user equipment/UE receives the transmitted message from the base station); and
the second node schedules sounding signal transmissions and/or a corresponding schedule based on the scheduling message (Kwon, figure 8, S804, S805, [0019], [0089], [0091], [0092], The UE schedules the sounding reference signal transmission based on the received sounding reference signal indicator).

Kwon does not explicitly disclose wherein the scheduling message and/or schedule refers to a compact schedule for sounding signals.

However, Higuchi discloses wherein the scheduling message and/or schedule refers to a compact schedule for sounding signals (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwon with wherein the scheduling message and/or schedule refers to a compact schedule for sounding signals as taught by Highuchi to provide improved quality. 

As for claim 3, Kwon discloses:
The schedule is a compact schedule (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

As for claim 4, Kwon discloses:
The compact schedule is a compact schedule providing sounding of a bandwidth of a carrier or channel in a compact timeframe of fewer than four sub frames (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

As for claim 8, Kwon discloses:
A method for operating a first node in a wireless communication network, wherein:
the first node transmits a scheduling message for a second node of the network (Kwon, figure 8, S802, [0019], [0087]-[0089], The base station performs resource allocation scheduling for channel sounding (S801) then transmits resource operation information obtained in the resource allocation scheduling (S802) and a sounding reference signal indication information to user equipment (S803) of the wireless network).

Kwon does not explicitly disclose wherein the scheduling message and/or schedule refers to a compact schedule for sounding signals.

However, Higuchi discloses wherein the scheduling message and/or schedule refers to a compact schedule for sounding signals (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwon with wherein the scheduling message and/or schedule refers to a compact schedule for sounding signals as taught by Highuchi to provide improved quality. 

As for claim 10, Kwon discloses:
The schedule is a compact schedule (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

As for claim 11, Kwon discloses:
(Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

As for claim 15, Kwon discloses:
A method for operating a second node in a wireless communication network, wherein:
the second node receives a scheduling message from a first node (Kwon, figure 8, S802, S803, [0019], [0091], The user equipment/UE receives the transmitted message from the base station); and 
the second node schedules sounding signal transmissions based on the scheduling message (Kwon, figure 8, S804, S805, [0019], [0089], [0091], [0092], The UE schedules the sounding reference signal transmission based on the received sounding reference signal indicator).

Kwon does not explicitly disclose wherein the scheduling message and/or schedule refers to a compact schedule for sounding signals.

However, Higuchi discloses wherein the scheduling message and/or schedule refers to a compact schedule for sounding signals (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).



As for claim 17, Higuchi discloses:
The schedule is a compact schedule (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

As for claim 18, Kwon discloses:
The compact schedule is a compact schedule providing sounding of a bandwidth of a carrier or channel in a compact timeframe of fewer than four sub frames (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

Claims 22 and 23 are rejected for similar reasons as claim 15 above. 

8.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon US 2012/0082124 in view of Higuchi et al, US 2010/0056074 and further in view of Lee et al, US 8,503,291 (as cited in the IDS dated 07/08/2020) hereafter Lee.  

As for claim 2, Kwon discloses:
(Kwon, [0087], Schedule resource allocation for the channel sounding).

The combination of Kwon and Higuchi does not explicitly disclose the schedule of sounding signals is based upon the shape of a beam formed by the first node and/or the second node.

However, Lee discloses the schedule of sounding signals is based upon the shape of a beam formed by the first node and/or the second node (Lee, column 5, lines 50-55, Transmission source modifies the shape of beam based on the modified predetermined sounding signal received from receiving device to compensate for any interference).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Kwon and Higuchi with the schedule of sounding signals is based upon the shape of a beam formed by the first node and/or the second node as taught by Lee to provide compensation for interference (Lee, column 5, lines 50-55).

As for claim 9, Kwon discloses:
The schedule of sounding signals (Kwon, [0087], Schedule resource allocation for the channel sounding).



However, Lee discloses the schedule of sounding signals is based upon the shape of a beam formed by the first node and/or the second node (Lee, column 5, lines 50-55, Transmission source modifies the shape of beam based on the modified predetermined sounding signal received from receiving device to compensate for any interference).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Kwon and Higuchi with the schedule of sounding signals is based upon the shape of a beam formed by the first node and/or the second node as taught by Lee to provide compensation for interference (Lee, column 5, lines 50-55).

As for claim 16, Kwon discloses:
The schedule of sounding signals (Kwon, [0087], Schedule resource allocation for the channel sounding).

The combination of Kwon and Higuchi does not explicitly disclose the schedule of sounding signals is based upon the shape of a beam formed by the first node and/or the second node.

However, Lee discloses the schedule of sounding signals is based upon the shape of a beam formed by the first node and/or the second node (Lee, column 5, lines 50-55, Transmission source modifies the shape of beam based on the modified predetermined sounding signal received from receiving device to compensate for any interference).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Kwon and Higuchi with the schedule of sounding signals is based upon the shape of a beam formed by the first node and/or the second node as taught by Lee to provide compensation for interference (Lee, column 5, lines 50-55).

9.	Claims 5, 6, 12, 13, 19 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon US 2012/0082124 in view Higuchi et al, US 2010/0056074 and further in view of Kim et al, US 2012/0069794 hereafter Kim (as cited in the IDS dated 07/08/2020). 

As for claim 5, Higuchi discloses:
The schedule is a compact schedule (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).



However, Kim discloses a compact schedule providing and/or scheduling sounding signals covering at least 50% of the sub bands and/or resource blocks of the bandwidth or carrier within a compact timeframe (Kim, [0158], The allocation/schedule for the SRS is one subcarrier out of every two subcarriers (50% of the subcarriers) in a comb shape, across a full frequency band).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Kwon and Higuchi with a compact schedule providing and/or scheduling sounding signals covering at least 50% of the sub bands and/or resource blocks of the bandwidth or carrier within a compact timeframe as taught by Kim to provide improved methods of transmitting a sounding reference signal (Kim,[0009], [0010]). 

As for claim 6, Higuchi discloses:
The schedule is a compact schedule (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

The combination of Kwon and Higuchi does not explicitly disclose the schedule is a compact schedule scheduling a pattern repeatedly over a compact timeframe.

However, Kim discloses the schedule is a compact schedule scheduling a pattern repeatedly over a compact timeframe (Kim, [0158], The allocation/schedule for the SRS is one subcarrier out of every two subcarriers, that is, in a comb shape, across a full frequency band).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Kwon and Higuchi with the schedule is a compact schedule scheduling a pattern repeatedly over a compact timeframe as taught by Kim to provide improved methods of transmitting a sounding reference signal (Kim,[0009], [0010]).

As for claim 12, Higuchi discloses:
The schedule is a compact schedule (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

The combination of Kwon and Higuchi does not explicitly disclose a compact schedule providing and/or scheduling sounding signals covering at least 50% of the sub bands and/or resource blocks of the bandwidth or carrier within a compact timeframe.

However, Kim discloses a compact schedule providing and/or scheduling sounding signals covering at least 50% of the sub bands and/or resource blocks of the bandwidth or carrier within a compact timeframe (Kim, [0158], The allocation/schedule for the SRS is one subcarrier out of every two subcarriers (50% of the subcarriers) in a comb shape, across a full frequency band).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Kwon and Higuchi with a compact schedule providing and/or scheduling sounding signals covering at least 50% of the sub bands and/or resource blocks of the bandwidth or carrier within a compact timeframe as taught by Kim to provide improved methods of transmitting a sounding reference signal (Kim,[0009], [0010]). 

As for claim 13, Higuchi discloses:
The schedule is a compact schedule (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

The combination of Kwon and Higuchi does not explicitly disclose the schedule is a compact schedule scheduling a pattern repeatedly over a compact timeframe.

However, Kim discloses the schedule is a compact schedule scheduling a pattern repeatedly over a compact timeframe (Kim, [0158], The allocation/schedule for the SRS is one subcarrier out of every two subcarriers, that is, in a comb shape, across a full frequency band).

(Kim,[0009], [0010]).

As for claim 19, Higuchi discloses:
The schedule is a compact schedule (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

The combination of Kwon and Higuchi does not explicitly disclose a compact schedule providing and/or scheduling sounding signals covering at least 50% of the sub bands and/or resource blocks of the bandwidth or carrier within a compact timeframe.

However, Kim discloses a compact schedule providing and/or scheduling sounding signals covering at least 50% of the sub bands and/or resource blocks of the bandwidth or carrier within a compact timeframe (Kim, [0158], The allocation/schedule for the SRS is one subcarrier out of every two subcarriers (50% of the subcarriers) in a comb shape, across a full frequency band).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Kwon and Higuchi with a compact schedule providing and/or scheduling sounding signals (Kim,[0009], [0010]). 

As for claim 20, Higuchi discloses:
The schedule is a compact schedule (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

The combination of Kwon and Higuchi does not explicitly disclose the schedule is a compact schedule scheduling a pattern repeatedly over a compact timeframe.

However, Kim discloses the schedule is a compact schedule scheduling a pattern repeatedly over a compact timeframe (Kim, [0158], The allocation/schedule for the SRS is one subcarrier out of every two subcarriers, that is, in a comb shape, across a full frequency band).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Kwon and Higuchi with the schedule is a compact schedule scheduling a pattern repeatedly over a compact timeframe as taught by Kim to provide improved methods of transmitting a sounding reference signal (Kim,[0009], [0010]).

Claims 7, 14 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon US 2012/0082124 in view Higuchi et al, US 2010/0056074 and further in view of Stern-Berkowitz et al, US 20110268028 (as cited in the IDS dated 07/08/2020) hereafter Stern-Berkowitz.

As for claim 48, Kwon discloses:
The schedule of sounding signals (Kwon, [0087], Schedule resource allocation for the channel sounding).

The combination of Kwon and Higuchi does not explicitly disclose the schedule provides scheduling of non-sounding signals, in particular PUSCH signals, which optionally may be shifted such that PUSCH signals and SRS signals do not overlap.

However, Stern-Berkowitz discloses the schedule provides scheduling of non-sounding signals, in particular PUSCH signals, which optionally may be shifted such that PUSCH signals and SRS signals do not overlap (Stern-Berkowitz, [0257],).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Kwon and Higuchi with the schedule provides scheduling of non-sounding signals, in particular PUSCH signals, which optionally may be shifted such that PUSCH signals and SRS signals do not overlap to provide improved transmission of the sounding reference signals (Stern-Berkowitz, [0208]).

As for claim 55, Kwon discloses:
The schedule of sounding signals (Kwon, [0087], Schedule resource allocation for the channel sounding).

The combination of Kwon and Higuchi does not explicitly disclose the schedule provides scheduling of non-sounding signals, in particular PUSCH signals, which optionally may be shifted such that PUSCH signals and SRS signals do not overlap.

However, Stern-Berkowitz discloses the schedule provides scheduling of non-sounding signals, in particular PUSCH signals, which optionally may be shifted such that PUSCH signals and SRS signals do not overlap (Stern-Berkowitz, [0257],).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Kwon and Higuchi with the schedule provides scheduling of non-sounding signals, in particular PUSCH signals, which optionally may be shifted such that PUSCH signals and SRS signals do not overlap to provide improved transmission of the sounding reference signals (Stern-Berkowitz, [0208]).

As for claim 62, Kwon discloses:
The schedule of sounding signals (Kwon, [0087], Schedule resource allocation for the channel sounding).

The combination of Kwon and Higuchi does not explicitly disclose the schedule provides scheduling of non-sounding signals, in particular PUSCH signals, which optionally may be shifted such that PUSCH signals and SRS signals do not overlap.

However, Stern-Berkowitz discloses the schedule provides scheduling of non-sounding signals, in particular PUSCH signals, which optionally may be shifted such that PUSCH signals and SRS signals do not overlap (Stern-Berkowitz, [0257],).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Kwon and Higuchi with the schedule provides scheduling of non-sounding signals, in particular PUSCH signals, which optionally may be shifted such that PUSCH signals and SRS signals do not overlap to provide improved transmission of the sounding reference signals (Stern-Berkowitz, [0208]).

Conclusion


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469


/JENEE HOLLAND/
Primary Examiner, Art Unit 2469